Citation Nr: 1526606	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was first denied in the April 2012 decision and then reconsidered after a VA examination was performed, but denied again in the March 2013 decision.  

The Veteran had a videoconference hearing before the undersigned Veteran's Law Judge in April 2015.  A transcript of the hearing is contained in the electronic record.


FINDING OF FACT

There is no evidence that the Veteran has a current vertigo disability as a result of his active duty service or caused or aggravated by his service-connected hearing loss and tinnitus conditions. 


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in October 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records and Social Security Administration (SSA) records.  Additionally, he was provided multiple compensation examinations and VA medical opinions, the reports of which comment on the existence of his claimed vertigo condition.  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Service Connection

The Veteran alleges that he has vertigo as a result of his active duty service.  Specifically, he contends that exposure to loud noises associated with aircraft destroyed the inner membrane in his ears, causing the condition.  Alternatively, he has linked the condition to his service-connected hearing loss and tinnitus. 

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs do not contain any complaints or treatment for vertigo, nor do they contain complaints or treatment for any associated symptoms such as dizziness or loss of balance.  He has variously alleged, including at medical examinations that he began to experience these symptoms in the early 1960s while he was on active duty.  

There is a July 1980 letter from a private physician stating that he recently evaluated the Veteran for disturbance of equilibrium.  The Veteran reported that he constantly felt like he was walking on eggs and that these episodes began in 1962.  He stated he had episodes of vertigo twice a week, each lasting from three to four hours or even an entire day.  He stated he could not maintain a job because of these episodes.  On examination, the Veteran's ears, nose, and throat were physically normal.  The physician noted March 1980 audiometric results indicating the Veteran had bilateral mild high-frequency sensorineural hearing loss.  Tomograms of the internal auditory canals from June 1980 were normal.  The physician further noted that a May 1980 electronystagmogram showed a definite weakness of the right vestibular system suggestive of a peripheral vestibular lesion.  The physician concluded that this supported the claims of dysequilibrium.  The examiner stated that the Veteran was having "two or more episodes of vertigo each week" and recommended a complete neurological evaluation.  

There is a July 1984 letter from a private physician detailing an examination of the Veteran for his balance problem.  The Veteran reported to this physician that his problem started in 1963 and had progressed since that time.  The physician stated examination was negative for "positional nystagmus" and "positional dizziness."  

There is a February 1985 examination report performed in conjunction with the Veteran's SSA disability claim.  The Veteran reported his loss of balance symptoms, which he stated had affected him since 1962.  He stated that the symptoms rendered him unable to stabilize his gait and that this occurred every two or three days.  This had gotten so bad in the past that he fell into a machine while working which amputated a finger.  The examiner eventually provided a "working impression" of vertigo with an unknown etiology, but apparently related to the right middle ear.  

The same physician who wrote the July 1980 letter wrote another in May 1985.  This letter detailed further treatment for the Veteran's disturbance of equilibrium beginning in May 1984.  At that time the Veteran denied having "any episodes of true whirling vertigo" but was experiencing a loss of balance one or more times per week that sometimes lasted all day long.  The physician stated that electronystagmography was again performed in April 1985 and was normal.  Additionally, brain steam audiometry was performed in May 1985 and was also normal.  The physician stated that history was "most compatible with a peripheral labyrinthine dysfunction" and that the earlier May 1980 electronystagmogram tended to confirm this.  He also stated that history showed peripheral vestibular dysfunction, less serious at that time than it was in 1980.  

The referenced brain stem audiometry testing report from May 1985 is included in the claims file.  This stated that "[t]he results of a far-field electrode placement recording technique, using acoustic clicks, produced results suggestive of no VIIIth nerve or brainstem involvement."  

An April 2012 VA ear, nose, and throat treatment note indicated that the Veteran reported a history of vertigo since service and that the symptoms came and went.  It further noted that the current level of symptomology was not as high as it was in the past.   

A September 2012 VA treatment note reported that the Veteran had a history of vertigo and he presented at the clinic asking the physician to certify that his hearing loss and tinnitus could cause it.  The physician explained to the Veteran that while this was possible, it may not be the case and that he should pursue an MRI.  

The Veteran underwent a VA compensation examination in January 2013.  The examiner indicated the claims file was reviewed.  He marked that the Veteran did not have an ear or peripheral vestibular diagnosis.  The Veteran stated that he often felt unstable and like he was walking on eggs.  This could occur spontaneously or be brought on by changes in temperature, traveling by plane, or loud noises.  He stated that the symptoms could last anywhere from a few minutes to days or even weeks.  He believed his last episode occurred a few months prior to the examination.  He also stated he was not receiving any treatment for this condition and either laid or sat down when symptoms occurred.  The examiner erroneously stated that the claims file did not document treatment for vertigo until April 2012.  Despite denying that the Veteran had an ear or peripheral vestibular diagnosis earlier in the report, the examiner marked that he suffered from tinnitus and vertigo in a separate section.  He marked that the vertigo occurred less than once a month and lasted one to 24 hours.  He also marked that the Veteran had hearing impairment.  Examination of the external ears, the ear canals, tympanic membrane, and the Veteran's gait all revealed normal findings.  The Romberg test was abnormal and positive for unsteadiness.  Audiometric testing and a speech recognition test were performed and the results are recorded in the examination report.  The examiner eventually stated that he was unable to render an opinion regarding any potential vertigo or other vestibular condition because the Veteran was not diagnosed with such a condition.  The Veteran declined to undergo the necessary work-up for these conditions, including an MRI of the brain.  The examiner stated that due to his asymmetric sensorineural hearing loss, he suspected that he may have retrocochlear pathology and if this was the case, the vertigo would result.  However, there was no diagnosis to be made at that time.  

The Veteran underwent a second VA examination in July 2014.  The examiner noted that the Veteran was diagnosed with peripheral vertigo in 1980.  The Veteran reported that he began experiencing dizzy spells in 1960 while in the military, but did not report it.  He reiterated his belief that his service in the Air Wing damaged his tympanic membrane and resulted in his vertigo symptoms or that his hearing loss and tinnitus resulted in them.  The Veteran again declined to undergo a brain MRI.  The examiner then summarized the Veteran's medical history, including the 1980s records described in detail above, as well as his VA treatment history since 2010.  The examiner summarized that the review of the VA records "did not illustrate specific complaints to primary care of disabling vertigo symptoms or vertigo symptoms requesting treatment or medications, or prescription of medications specifically for vertigo."  The examiner stated that there was a peripheral vestibular disorder diagnosed in 1980 and records showed some improvement by 1984.  The examiner marked that the Veteran's vertigo symptoms happened more than once per week and lasted one to 24 hours.  Physical examination of the external ear, ear canal, and tympanic membrane revealed normal results.  The Veteran's gait was slow, but was otherwise normal.  The Romberg test was normal, but the Dix Hallpike test was abnormal with vertigo or nystagmus present.  The Veteran refused a third test because he did not want to experience more vertigo symptoms.  The examiner included results of a MRI from 2004 of the brain which were normal, as well as the testing performed in the 1980s as detailed above.  

In the opinion section of the examination report, the examiner again summarized the Veteran's treatment for a peripheral vestibular disorder and vertigo in the 1980s.  He also noted that since 2010, there was only one VA treatment note concerning vertigo symptoms despite multiple other trips to the VAMC, and that one note stated that the Veteran was seeking an opinion that hearing loss and tinnitus could cause vertigo.  The examiner further noted that the Veteran was not on any vertigo treatment plan or medication.  The examiner also noted a gap of treatment between 1962 and 1980 for which the Veteran stated he was experiencing symptoms but did not tell anyone or seek treatment during.  The examiner ultimately concluded that a current disability related to vertigo could not be diagnosed without resort to mere speculation.  He explained that while the Veteran had episodic vertigo events, he was not on any therapy and that the VA treatment records did not reveal any chief complaints of vertigo which would be expected if he had the condition.  Furthermore, he explained that the Veteran had refused a complete workup with an MRI.  Additionally, the examiner stated that he could not opine whether a vertigo disability was related to or caused by military service without resorting to mere speculation.  The examiner stated that while there were vertigo symptoms in 1980, this was 18 years after discharge and there was no documentation in the intervening period, thus he could not opine whether the Veteran's condition in the 1980s was related to service.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  While the record indicates that the Veteran had problems with vertigo in the 1980s, including a diagnosis of peripheral vestibular dysfunction, there is evidence that this condition was improving by 1985.  Furthermore, while the Veteran reported his vertigo symptoms at his recent VA examinations, he refused MRIs of his brain and therefore neither examiner could provide a current diagnosis of vertigo or a like condition without resorting to mere speculation.  The July 2014 VA examiner cited to the lack of treatment since 1985 for the condition and the fact that the Veteran does not take medication or undergo other therapy.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

While the Veteran has competently reported symptoms of dizziness and imbalance, the last diagnosis provided was in 1985.  Both the January 2013 and July 2014 VA examiner did not diagnose the Veteran with a current disability, in part because the Veteran refused further testing.  The Board places the most weight on the July 2014 VA examiner's report, as it considered the entire record including the Veteran's treatment from the 1980s in ultimately concluding that a diagnosis could not be made without resorting to mere speculation.  The Veteran is reminded that VA's duty to assist is not a one way street.  He is not competent to establish a diagnosis of vertigo or another vestibular condition using his own lay complaints of symptoms.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The only other "recent" medical evidence concerning vertigo-the April and September 2012 VA treatment records-lists his history of the condition and symptoms based upon his own report.  The September 2012 physician specifically informed the Veteran that he should pursue an MRI, but to date the Veteran has refused to do this.  If the Veteran one day decides to undergo the complete work up for vertigo, including an MRI on his brain, and a current diagnosis is made, he is welcome to petition to reopen his claim.  

Thus, as there is not a competent and credible diagnosis of a current chronic vertigo condition, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Accordingly, it must be denied.


ORDER

Entitlement to service connection for vertigo is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


